Citation Nr: 0127128	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  98-17 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral pes planus on 
the basis of aggravation.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Milwaukee, 
Wisconsin, which denied the claim on appeal.

A Travel Board hearing was held before the undersigned Member 
of the Board in August 2001.  The transcript of the testimony 
taken at the hearing has been associated with the claims 
file.  


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  Bilateral pes planus was unequivocally shown to have been 
present prior to the veteran's entrance into active duty 
service, and the presumption of soundness is rebutted.  

3.  The weight of the medical evidence does not show that the 
veteran's pre-service pes planus underwent a permanent 
increase in severity during service. 


CONCLUSION OF LAW

Bilateral pes planus clearly and unmistakably pre-existed 
service and was not aggravated by active duty service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  The Board notes that service connection 
may be granted for a disability resulting from disease or 
injury incurred in active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2001). 

Further, a veteran is presumed in sound condition except for 
defects noted when examined and accepted for service.  To 
rebut this presumption, there must be clear and unmistakable 
evidence demonstrating that the disability existed before 
service.  38 U.S.C.A. § 1111 (West 1991 & Supp. 2001).  
Entitlement to service connection may also be established for 
aggravation of a pre-existing injury or disease when there is 
an increase in disability in service, unless the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. §§ 1110, 1131, 1153 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.306 (2001).  In this case, the evidence shows that 
the veteran was diagnosed with pes planus upon entry to 
active military duty, which the veteran concedes.  Having 
concluded that the veteran's pes planus pre-existed active 
duty, the threshold question is whether this pre-existing 
disorder was aggravated during his period of active duty.  
Aggravation will be established when there was an increase in 
severity during service beyond the normal progression of the 
disease.  38 U.S.C.A. § 1153 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.306 (2001).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.306(b) (2001).  However, "temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered aggravation in service 
unless the underlying condition, as contrasted to symptoms, 
is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  The increase need not be so severe as to warrant 
compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 
(1991).  Nonetheless, silence of the record on this point may 
not be taken as indication of no aggravation, an opinion must 
be provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996); 
Wisch v. Brown, 8 Vet. App. 139 (1995).  Further, such 
medical questions must be addressed by medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background:  The evidence is uncontroverted that the 
veteran experienced symptoms associated with flat feet prior 
to service as evidenced by a notation in the service medical 
records and by his own testimony at a personal hearing and a 
hearing before the Board.  He revealed that he knew he had 
flat feet at the time he entered service.  While he now 
asserts that he never complained of problems with his feet 
prior to military service, service medical records reflect 
that he reported problems with his feet prior to service.  He 
has since clarified that he had never sought medical 
treatment for a foot problem prior to service. 

At the time of the veteran's induction in April 1968, the 
examiner noted a diagnosis of mild pes planus.  Service 
medical records reflect that he sought treatment for a 
variety of complaints during service, including on-going 
complaints associated with pes planus.  As an example, in May 
1968, he complained of symptomatic pes planus and was given a 
profile.  In August 1968, he sought treatment for tenderness 
of his feet and reported a history of having moderate trouble 
with his feet as a civilian.  The clinical impression was pes 
valgo planus and he was given a permanent profile and ordered 
to have an insert.

In April 1969, he was found fit for retention with a 
permanent profile.  In December 1969, he was diagnosed with 
moderately severe pes planus and directed to podiatry for 
follow-up treatment.  At the time of the podiatry 
examination, he reported a five year history of pain in his 
arches and had a metatarsal bar without relief.  The 
diagnosis was severe pes planus with marked pronation and 
plantar strain.  Inserts were prescribed.  An X-ray showed 
severe pes planus and he was placed on limited duty.  He was 
ultimately discharged from service due to a personality 
disorder.

In a statement dated in March 1989, the veteran reported that 
after completing infantry training, his whole company left 
without him because of his flat feet.  He reported that he 
was placed on a permanent profile in service and that his 
duties were limited.  He stated that his condition worsened 
and the pain became more and more intense during his military 
service.

VA outpatient treatment records include a June 1998 podiatry 
consultation at which time the veteran reported that he first 
developed problems with his feet while in basic training but 
had some flattening of the arches of both feet prior to 
entering service.  He noted that he did a lot of running 
during basic raining and was placed on light duty because of 
his feet and fitted with arch supports.  He complained of 
generalized pain in both feet and legs and had difficulty 
standing or walking for long periods.  He was on disability 
for another condition.  After a physical examination, the 
clinical impression was bilateral pes valgo planus.  

In a July 1998 VA feet examination report, the examiner 
reflected that the veteran was diagnosed with pes planus 
early in his military career and had increasing pain in his 
feet during boot camp.  He continued to have pain in his feet 
during service and was not sent to Vietnam.  Post-service he 
apparently returned to his former career as a welder and had 
recently became disabled due to arthritis of his neck, back, 
shoulders, hands, wrists, and knees.  He reported that he had 
continuing pain in his feet which was worse with standing and 
walking.  He denied weakness, redness, swelling, or 
fatigability.  After a physical examination, the diagnoses 
included marked pes planus, right and left feet.

Of note, the examiner opined that while the veteran's pes 
planus became symptomatic while in boot camp and had 
continued throughout, it was not likely that the training in 
boot camp accelerated his pes planus or osteoarthritis in his 
feet.  The examiner noted that the veteran had generalized 
degenerative joint disease and, while more advanced in his 
feet, there was no compelling evidence that boot camp 
training resulted in a worsening of the veteran's condition 
other than that which would have developed naturally had he 
not been involved in those activities.

The veteran challenged the examiner's characterization of the 
lack of "compelling evidence" on the basis that it was the 
incorrect standard.  He subsequently submitted private 
treatment records, which showed complaints of and treatment 
for, among other things, pes planus.  Significantly, none of 
the private treatment records considered whether the 
veteran's pes planus was aggravated by military service.  
Further, additional VA outpatient treatment records dated in 
1998 and 1999 and Social Security Administration (SSA) 
medical records did not reflect that any other physician had 
addressed the issue of aggravation.

At a personal hearing in January 1999, the veteran maintained 
that his pes planus progressed beyond what would have been 
normal during military service.  He maintained that he had no 
problems with his feet prior to military service but knew he 
had flat feet before enlisting.  He reflected that he had 
problems with his feet after a few weeks because he had to 
run a lot in order to lose weight.  He indicated that his 
feet kept getting worse, the physicians minimized the 
problem, and he was ultimately placed on a profile.  He was 
given a metatarsal bar and inserts but the problems 
persisted.  He reported that he did not have to run and jump 
constantly before service and the problems developed when he 
was forced to do certain things on active duty.  He noted 
that he had been in constant pain since separation and had 
received treatment but he could not recall the doctor's name.  
He noted that he now needed to wear a brace.

In October 1999, the RO requested a special orthopedic 
opinion as to the issue of aggravation of the veteran's pre-
service pes planus.  In a November 1999 report, the VA 
physician reviewed the veteran's induction examination 
report, in-service foot complaints, service discharge 
records, and post-service treatment records.  Thereafter, he 
concluded that the veteran's pes planus was not aggravated 
beyond its normal progression with military service.  He 
reflected that he based this opinion on the fact that the 
normal history of severe pes planus indicates that 
degenerative arthritic changes would develop and very often 
poor or nonfunctioning posterior tibial tendon was also a 
part of this progress.  Since the veteran's current symptoms 
were due to degenerative arthritis and poor and 
nonfunctioning posterior tibial, which would be considered 
part of the natural history of pes planus, it would not be 
due to any aggravation while the veteran was in military 
service.

In an August 2001 hearing before the Board, the veteran 
testified that he had never seen a doctor for foot problems 
prior to entering military duty.  He noted that mild pes 
planus was recorded on his enlistment examination and that he 
had no problems with normal activities as a kid.  He 
indicated that he was required to exercise more than normal 
recruits because he was overweight when he went into service.  
He testified that several months after entering active duty 
an X-ray report showed a diagnosis of severe pes planus, 
which indicated to him that the condition had progressed from 
mild.  He noted that he was pushed harder despite his 
complaints of pain.

The veteran described having post-service treatment for pes 
planus but could not recall where, when, or the name of the 
physicians.  His representative questioned the orthopedic 
specialists review of the claims file because he did not 
remark on each of the times the veteran complained of pain in 
service.  He also questioned the adequacy of the separation 
examination because it noted a normal evaluation of the 
veteran's feet and again challenged the most recent 
orthopedic opinion on the standard of review. 

Legal Analysis:  After a review of the evidence outlined 
above, the Board finds that the record does not establish 
that the veteran's pre-service flat feet underwent a 
permanent aggravation during military service.

While the evidence shows that the veteran sought treatment 
for flat feet on several occasions in service, the Board is 
persuaded that there was no chronic aggravation of the 
veteran's pre-existing feet disorder.  First, two separate VA 
examiners have reviewed the claims file, including the 
service medical records and post-service medical treatment, 
for the specific purpose of rendering an opinion on the 
aggravation issue.  Both examiners concluded that there was 
no evidence which demonstrated that the veteran's in-service 
complaints represented a permanent aggravation of the 
veteran's pre-existing feet disorder.  As noted above, 
"temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted to 
symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).  Because the two examiners specifically 
considered the veteran's in-service symptoms but opined that 
there was no permanent increase in the underlying condition, 
the Board can only conclude that there was no aggravation of 
the pre-service disorder and aggravation may not be conceded.

Further, the Board is not persuaded by the contention that 
the most recent opinion was flawed because the VA physician 
failed to report on each time the veteran sought in-service 
treatment.  It is apparent to the Board that the medical 
reviewer had the claims file to review and adequately 
summarized the in-service medical evidence accurately.  The 
Board finds that another remand for purposes of requesting 
that the VA examiner identify each in-service treatment 
record prior to rendering an opinion is not necessary.

Next, the Board denies the veteran's request for another 
examination on the basis of an inadequate separation 
examination.  While the service separation examination 
erroneously reflected a normal evaluation of the veteran's 
feet, the Board notes that the service medical records 
adequately reflect the nature and extent of the veteran's 
feet disability at the time of service separation, 
notwithstanding the obviously incorrect information in the 
separation examination.  Therefore, for purposes of this 
decision, the Board has disregarded the characterization 
contained in the service separation examination that the 
veteran's feet were normal at service separation as it is 
inconsistent with the in-service medical evidence.  
Accordingly, there is no reason to remand for this purpose.

Moreover, the Board finds that the two medical opinions 
appropriately reflect the legal standards necessary to deny 
the veteran's claim.  Specifically, the representative argued 
that the July 1998 VA examiner's opinion that it was "not 
likely" that the veteran's pes planus was aggravated was 
inadequate.  Thereafter, the RO sought an orthopedic opinion 
which found that the veteran's pes planus "was not 
aggravated beyond its normal progression with military 
service."  It is apparent to the Board that these two 
medical examiners reviewed the claims file, considered the 
veteran's contentions, and concluded, from a medical 
perspective, that his pre-service condition was not 
permanently aggravated by military service.  Of note, there 
is no contrary medical opinion contained in the claims file.  
While the words may not be precisely the legal standard, the 
meaning is clear and a remand for another examination in this 
instance is unnecessary.

In addition, while not dispositive to the decision, the Board 
notes that there was no indication of an aggravation of a 
pre-existing foot disability for many years after service 
separation.  Although the veteran has testified that he 
sought treatment throughout the years, it appears that he was 
able to maintain regular employment during that time.

The Board has also considered the veteran's statements and 
sworn testimony.  However, he, like the Board, does not have 
the medical expertise to clinically establish that his pre-
service pathology was aggravated by service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, his 
statements alone, without some form of objective 
corroboration, are not deemed to be probative of the 
incurrence of aggravation during service.  Thus, the Board 
assigns more probative weight to the two separate medical 
opinions specifically addressing the issue on appeal, and 
finds that the veteran's pre-existing pes planus did not 
increase in severity during service.  Accordingly, the Board 
finds that service connection for bilateral pes planus on the 
basis of aggravation is not warranted.

Finally, in denying the veteran's claim, the Board has taken 
into consideration the recent enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, the VCAA 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the VA with respect to notification and 
the duty to assist, and superseded the decision in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which held that VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this case, the Board finds that the duty to assist and 
notification requirements of the VCAA have been fully met and 
satisfied.  There is no assertion by the veteran, or 
indication from a review of the record, that there is any 
remaining or additional evidence to be obtained for purposes 
of satisfying the duty to assist.  Further, the requirement 
to provide notice to a claimant of any information or medical 
or lay evidence that is necessary to substantiate a claim has 
been similarly satisfied.  The veteran was provided with a 
summary of the pertinent laws and regulations, and the 
application of those laws to his claim, in the statement and 
supplement statement of the case that was provided to him.  
Further, the veteran also requested and received a hearing 
before the RO and a hearing before Board.  As such, he was 
made fully aware of what was required to substantiate his 
claim.


ORDER

The claim for entitlement to service connection for bilateral 
pes planus on the basis of aggravation is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeal

 

